JUDGMENT
Tsoucalas, Senior Judge:
The Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand, NTN Bearing Corporation of America, American NTN Bearing Manufacturing Corporation and NTN Corporation v. United States, Slip Op. 96-150 (August 28,1996) and Slip Op. 96-151 (August29,1996) (“Remand Results”), and no party having submitted comments to the Remand Results, and Commerce having complied with the Court’s Remand, it is hereby
Ordered that the Remand Results are affirmed in their entirety; and it is further
Ordered that, as all other issues have been decided, this case is dismissed.